 In the Matter ofTHE TERRELL MACHINECOMPANYandINTERNATIONALASSOCIATIONOF MACHINISTS,LOCAL No. 263, A. F. orL.Case No. 5-R-1567.-Decided July 14,1944Mr. Frank H. KennedyandMr. Goebel Porter,of Charlotte, N. C.,for the Company.Mr. F. T. Cornelius,of Charlotte, N. C., for the Union.Mr. Joseph Lepie,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended petition duly filed by International AssociationofMachinists Local No. 263, A. F. of L., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of The Terrell Machine Company, Char-lotte,North Carolina, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore George L. Weasler, Trial Examiner.Said hearing was heldat Charlotte, North Carolina, on May 24 and 25, 1944.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS Or THE COMPANYThe TerrellMachineCompany, a NorthCarolina corporation hav-ing its principal office and place of businessin Charlotte,North Caro-lina, is engaged in the manufacture, sale, and shipment of textilemachinery and textilemachinery parts.The Companyoperates three57 N. L.R. B., No. 51.275 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDplants, two of which are located in Charlotte, North Carolina, andone in Crossnore, North Carolina.During the year 1943, the Companypurchased raw materials exceeding $25,000 in value, of which morethan 25 percent was shipped to the Company from points outside theState of North Carolina.During the same period, the Company'sfinished products exceeded $25,000 in value, of which more than 25percent was shipped to points outside the State of North Carolina.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Local No. 263, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.HI. TH1ALLEGED APPROPRIATE UNITThe Union contends that all production and maintenance em-ployees of the Company's Church Street plant, with certain ex-'clusions, constitute an. appropriate unit.The Company urges thatthe proposed unit is inappropriate and that the employees at all of itsthree plants comprise the appropriate unit.The Company's Church Street and Mint-Palmer plants 1 are locatedin Charlotte, North Carolina, about 11/2 miles apart.The Crossnoreplant, known as the wood working shop, is located in Crossnore, NorthCarolina, which is 125 miles from Charlotte.The Company manu-factures bobbin cleaning machinery, conveying equipment, machineparts, and war material at the Church Street plant.At the Mint-Palmer plant, the Company manufactures tools, intricate knives, andequipment and parts for textile machinery.The Company maintains its offices at the Church Street plant whereall records are kept, with the exception of some production recordswhich the foremen of the other plants retain in their respective of-fices.All three plants are operated under the supervision of a generalmanager, although each plant is under the immediate direction of aforeman.The Company pays uniform wages for similar skill at allits plants.There has been some interchange of employees betweenthe Church Street plant and Mint-Palmer plant.While self sufficient to a considerable 'degree, the Church Streetplant is dependent on the Mint-Palmer plant for the completion of25 percent of its work.Likewise, the Mint-Palmer plant is depend-1The Mint-Palmer plant is mentioned in the record as the Mint Street and Palmer Streetplant. THE TERRELL MACHINE COMPANY277ent on the Church Street plant for the completion of 25 percent ofits,work.Such interdependency between these two plantsis necessi-tated by the fact that for some of the finishing operations each plantrequires the use of special machines available at the other plant.Withrespect to the two Charlotte plants, finished productsare usuallyshipped from the plant in which they are completed, although someare returned to the plant from which they came for an at-source in-spection as required by war contracts.Moreover,raw materials usedat the Church Street plant are frequently stored at the Mint-Palmerplant, and operating supplies for all three plants are stored at bothCharlotte plants.In addition, a great many machines are built inthe Church Street Plant and Mint Street section of the Mint-Palmerplant for ultimate use in the Palmer Street section of the latter plant.There also has been some interchange of machinery between the Char-lotte plants.All these facts indicate that a unit of employees of bothCharlotte plants is feasible for collective bargaining purposes.There are approximately 45 employees at the Church Street plantand 61 employees at the Mint-Palmer plant. In support of its.amended petition,2 the Union submitted 42 authorization cards.Ofthese cards, 39 are dated in April 1944, and 3 are undated.The recordindicates that self-organization progressed rapidly, as evidenced bythe dates on the authorization cards, the fact that the Union requestedrecognition on April 4, 1944, and the additional fact that it filed itsoriginal petition on April 20, 1944.There is evidence that the Unionaccepted into membership 7 employees of the Mint-Palmerplant dur-ing its organizational campaign.In view of the close functional relationship between the two plants,their proximity, and the fact that successful self-organization at theMint-Palmer plant appears imminent, we perceive no adequate reasonat this time for holding that the Church Street plant alone constitutesan appropriate unit.Consequently we shall dismiss, without preju-dice, the amended petition filed herein by the Ui ion.3IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, above, the bargaining unit soughtby the Union is inappropriate, we find that no question affecting com-merce has arisen concerning the representation of employees of theCompany within an appropriate bargaining unit.2On April 20, 1944, the Union petitionedfor a unit of employeesof the Church Streetplant andthe "Mint Street plant."Subsequently,upon learningthat the so-called "MintStreet plant"was a section of the Mint-Palmer plant,the Union filed an amended petitionlimitingthe unit tothe employeesof the ChurchStreet plant.a SeeMatter of Metal Office Furniture Company,51 N. L.R. B. 993. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER.Upon the basis of the foregoing findings of fact the National LaborRelations Board hereby orders that the amended petition for investi-gation and certification of representatives of employees of The TerrellMachine Company, Charlotte, North Carolina, filed by the Interna-tional Association of Machinists, Local 263, A. F. of L., be, and ithereby is, dismissed, without prejudice.Mr. GERALD D. REILLY took no part in the consideration of the aboveDecision and Order.